 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11

12   J.C. a Minor, by and through her                Case No: CV 18-3045-DMG (FFMx)
     Guardian ad Litem, Mary Pegler;
13   MARY PEGLER, an Individual;                     JUDGMENT [167]
     RICHARD COTE, an Individual,
14
             Plaintiffs,
15
        v.
16
     COUNTY OF LOS ANGELES, by and
17   through THE LOS ANGELES
     COUNTY DEPARTMENT OF
18   CHILDREN AND FAMILY
     SERVICES; MALIKA EDMONSON,
19   an Individual; NICOLE FARRELL, an
     Individual; IMELDA SANTOS, an
20   Individual; and DOES 1 through 10,
     Inclusive,
21
             Defendants.
22

23           Defendants NICOLE FARRELL (“Farrell”) and the COUNTY OF LOS
24   ANGELES (“the County”) filed their respective Motions for Summary Judgment or, in
25   the Alternative, Partial Summary Judgment, (“Motions”) on November 15, 2019.
26           On January 2, 2020, the Court granted summary judgment in favor of Farrell and
27   the County.
28
                                               -1-
 1         IT IS ORDERED AND ADJUDGED that Judgment be entered in favor of Farrell
 2   and the County and against Plaintiffs, and that Plaintiffs take nothing from Farrell and the
 3   County.
 4

 5
     DATED: March 25, 2020
 6                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
